DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 4 August 2022, with respect to the rejections of claims 1-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-21 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
3.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claim 1 distinguishes over the previously cited prior art.  Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination.  The closest prior art discovered is the combination of Wright (US-2017/0323473), Gyger (US-2015/0123970), Bello (US-2021/0350179), Shin (US-2017/0360578), Harlev (US-2017/0319172), and Crawford (US-2010/0217336).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Therefore, claim 1 distinguishes over the prior art.
Independent claims 8 and 15 distinguish over the prior art for the reasons set forth above with respect to claim 1.  Claims 2-7, 9-14, and 16-21 distinguish over the prior art at least due to their respective dependencies.
Claims 1-21 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616